P.O. Box 703695
Dallas, TX 75370-3695


In re Application of: LUBENSKI, Zeev       
Application No. 16/707,132                           
Filed:  December 09, 2019 	
For:  MOBILITY IN ENTERPRISE NETWORKS	


DECISION ON PETITION UNDER 37 C.F.R. § 1.181 



This is a decision on the petition filed December 06, 2021 under 37 CFR § 1.181 to invoke Supervisory Authority of the Commissioner and require the Examiner to withdraw the Final rejection mailed October 06, 2021.

The petition is DISMISSED AS MOOT.

On December 06, 2021, applicant’s counsel filed a petition to the Director under 37 CFR § 1.181 to seek relief from actions of the Examiner in relation to the Final Office action mailed October 06, 2021.  

A review of the record indicates that on December 09, 2021, applicant filed a proper Terminal Disclaimer to overcome any double patenting rejection.  Subsequent to that, the examiner mailed a Notice of Allowance on December 24, 2021, thus nullifying the finality of the previous rejection.

Accordingly, as petitioner’s relief has already been given the petition is DISMISSED AS MOOT.

Any inquiry concerning this decision should be directed to Justin W Rider at (571) 270-1068.



/JAMES A KRAMER/Director, Art Unit 2400                                                                                                                                                                                                        _______________________________
James Kramer
Technology Center 2400